Citation Nr: 1523477	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 70 percent for major depression, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Carol L. Watson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1973 to April 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and July 2011 rating decisions of the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the Veteran's claims file has since been transferred to the Houston, Texas, RO.

The Veteran requested a hearing before the Board.  The requested travel Board hearing was conducted by the undersigned in December 2014.  A transcript of that hearing is associated with the Veteran's electronic (Virtual VA) claims file.

During the pendency of the claim on appeal the Veteran was found competent to handle his VA benefits payments.  The Veteran did not disagree with or appeal that determination and no issue regarding the Veteran's competency to handle VA benefits is before the Board for appellate review.

Additional evidence and argument related to the Veteran's claim for TDIU has been added to the electronic claims file following the issuance of the statement of the case in March 2012.  However, in view of the favorable decision below, it would be adverse to the Veteran's interests to remand the claim for further actions to comply with procedural due process.




FINDINGS OF FACT

1.  The Veteran did not manifest gross impairment in thought processes or verbal communication, grossly inappropriate behavior, inability to perform activities of daily living or inability to maintain minimal personal hygiene; he was not disoriented to time or place, and did not manifest severe memory loss.

2.  The Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation in excess of 70 percent for psychiatric disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.16, 4.125, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, by a rating decision issued May 2011, the Veteran was granted service connection for a psychiatric disability.  He has been awarded a 70 percent evaluation, effective in 2009, when the claim for service connection for a psychiatric disability was submitted.  The Veteran further contends that his service-connected disability results in his individual unemployability.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation sole on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life.  The assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

Where a psychiatric disorder such as PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating is assigned.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of between 41 and 50 denotes serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

Facts and analysis

The Veteran served on board ships from 1973 to 1975.  After his service discharge, he used education benefits intermittently, for several years, attending several different colleges, but he did not earn a degree.  He held employment intermittently.  Most recently, he worked as a radio show producer or communications master control operator (1997-2003), as a free-lance videographer (2002-2004, 2010, part-time), and as a valet or parking attendant (2005-2009).  These jobs ended due to the Veteran's relapse into substance or alcohol use, except the Veteran's job as a parking attendant, which ended because the Veteran was unable to continue the job's physical demands while he was under treatment for prostate cancer.  

VA treatment records, especially VA treatment records among the more than 600 pages of clinical and administrative records provided by the Social Security Administration (SSA), reflect that the Veteran was treated for substance abuse on several occasions, including in in-patient treatment programs that lasted for several months.  The Veteran was able to remain sober and drug-free for varying amounts of time after treatment, but, under stress, each rehabilitation was followed by relapse.  The Veteran was admitted for VA inpatient treatment of substance abuse in March 2010 and in May 2010. 

In 2009, when the Veteran's initial treatment for prostate cancer failed, and more intensive chemotherapy and radiation therapy was required, the Veteran sought SSA disability benefits.  The Veteran's application for SSA benefits was granted in 2011, effective from 2009, based primarily on the diagnosis of prostate cancer, with psychiatric disability also noted as a cause of the Veteran's unemployability.   

The Veteran also sought VA benefits for psychiatric disability in July 2009.  The Veteran alleged that his psychiatric disability dated back to his service, in particular, physical assaults during service, but his prostate cancer treatment resulted in increased anxiety, relapse into alcohol and drug abuse, and other increased symptoms of depression.  Numerous evaluations were conducted as the Veteran was enrolled in therapy.  The Veteran had only one symptom of hyperarousal, but two such symptoms are required for assignment of a formal diagnosis of PTSD.  Therefore, a diagnosis of major depression was assigned.  Initially, Global Assessment of Functioning score of 55 to 57 were assigned.  However, after a relapse into substance abuse that caused the Veteran to lose his job as a videographer in 2010, a GAF score of 45 was assigned.  See VA Addiction Psychiatry Note dated in March 2010.

In May 2011, a claim for service connection for a psychiatric disability was granted, and that disability was evaluated as 70 percent disabling.  The Veteran then submitted a claim for TDIU, contending that he was unemployed as a result of his service-connected psychiatric disability.  A fee-basis examination was requested.  The examiner stated that the Veteran was very limited in his activities as a result of anxiety and that he had difficulty completing tasks due to deficits in attention, memory, and concentration.  The examiner noted that the Veteran had difficulty getting out of his home, was isolated and depressed.  The examiner assigned a GAF score of 50-60 over the past year.  The examiner reported that the Veteran was able to be independent in his activities of daily living and was able to attend treatment.

In January 2012, a physician assigned diagnoses of PTSD, depression, and "some" use of alcohol.  The examiner noted that the Veteran had difficulty completing tasks.  The Veteran submitted a June 2012 medical statement from a treating VA provider who identified himself as the Veteran's psychiatrist.  The psychiatrist stated that he was treating the Veteran for PTSD and Major Depressive Disorder.  The psychiatrist opined that, due to his extreme distrust of others, sense of alienation, and avoidance, the Veteran was unable to work.  

On VA examination conducted in March 2012, the VA examiner concluded that the Veteran was competent to manage his VA benefits and did not need a fiduciary because the Veteran had arranged for automatic deposit of his benefits and electronic payments of his bills.  The examiner noted that the Veteran's ability to manage his VA benefits was dependent upon whether he could avoid relapsing into alcohol dependence or drug dependence.

At his December 2014 hearing before the Board, the Veteran, with the assistance of his attorney, noted that there was no medical evidence of gross impairment in thought processes, communication, persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting himself or others.  Nevertheless, the Veteran's interpersonal difficulties interfered with his employment.  

The Veteran had requested VA treatment, he reported, but had not yet been scheduled for VA treatment since his 2012 move from Vermont to Texas.


1.  Claim for increased initial evaluation for PTSD

The Veteran has been awarded a 70 percent initial evaluation for his service-connected psychiatric disability.  The evidence establishes that no provider observed or suggested that the Veteran manifested symptoms consistent with a 100 percent schedular rating, such as psychosis; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or memory loss for names of close relatives, own occupation, or own name.  Very simply, there is no medical or nonmedical evidence, other than the Veteran's own statements, which might in some way be favorable to the claim for an increased initial evaluation for psychiatric disability.  The preponderance of the evidence is against the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim for an initial evaluation in excess of 70 percent for service-connected psychiatric disability is denied.

Extraschedular consideration

The Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability.  In this case, the schedular criteria for rating psychiatric disability encompasses all symptoms of disability the Veteran manifested.  A rating in excess of 70 percent is available, but the Veteran did not manifest the increased symptoms required for the higher rating.  The assigned schedular rating is, therefore, adequate.  Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Given the favorable outcome of the consideration of the Veteran's entitlement to TDIU, address below, further consideration of an extra scheduler rating based on the combined effects of multiple conditions is not required.

2.  Claim for TDIU

Currently the Veteran is evaluated as 70 percent disabled due to a psychiatric disability and a 10 percent rating is in effect for tinnitus.  A Veteran with that level of disability may be awarded TDIU benefits on a schedular basis if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran did not complete high school, although he did obtain a general education diploma (GED), equivalent to completion of a high-school education.  Following his 1975 service discharge, the Veteran attempted to complete a college degree, but has been unable to complete his work toward a degree, although he has many credits toward a degree.  The Veteran was attempting to obtain a degree in communications, and has held some employment in this field sporadically, such as his jobs as a master control operator and as a radio program producer.  However, those periods of employment were many years ago, and the technology used previously is no longer in use.  Thus, the Veteran's past employment in radio and television communications is not relevant employment experience to obtain a similar job at this time.  

The Veteran's last substantially gainful significant employment was as a parking attendant for four years.  That employment ended more than 5 years ago.  The Veteran's ability to function in employment that requires meeting the public, such as his former employment as a parking valet, involves potential interactions with large numbers of strangers every day.  The Veteran has difficulty leaving his apartment, difficulty relating to or trusting others, and is awkward in social interactions.  It would be difficult for the Veteran to obtain or retain employment even as a parking valet at this time.

The RO determined that the Veteran's symptoms did not meet the criteria for a 100 percent schedular rating, and that his circumstances were not unusual or exceptional and did not involve marked interference with employment.  The Board disagrees with the RO's factual findings.  Rather, the evidence establishes, on the facts of this case, that the Veteran's psychiatric disabilities and behaviors , including substance abuse, which have not been disassociated from service-connected psychiatric disabilities, was likely the reason that the Veteran was terminated from most periods of employment and is no longer able to obtain or maintain substantially gainful employment. 

The Veteran's ability to obtain or retain unskilled work that involves meeting the public is greatly diminished by his service-connected psychiatric disability.  The Veteran has no relevant experience which would assist him in obtaining or retaining skilled employment or unskilled employment of a type not requiring contact with the public.  He has no relevant skilled employment.  The Veteran remains physically able to perform sedentary employment, but has no education or job skills that would prepare him for sedentary employment.  The Board finds that the Veteran is less able to obtain and retain employment than most other Veterans with a similar disability rating.  The claim for TDIU may be granted.

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, the Veteran's claim for a higher initial evaluation for a psychiatric disability follows the initial grant of service connection.  Where a claim for service connection has been substantiated, the filing of a Notice of Disagreement with the RO's decision as to the initial assignment of a disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. Thus, no further notice is required as to the claims on appeal.  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided, nor has the Veteran's attorney raised such allegation.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has been afforded VA examinations.  Service treatment records are associated with the claims file.  VA clinical reocrds are associated with the claims file, as well as voluminous (more than 600 pages) evidence from SSA.  The appellant has not referred to any additional, unobtained, relevant, available evidence. 

A Veterans Law Judge who chairs a hearing has a duty to fully explain the issues and a duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the December 2014 hearing before the Board, the Veteran's testimony, the argument presented by the Veteran's attorney, and the questions to the Veteran focused on the elements necessary to substantiate the Veteran's claim for an increased evaluation for the service-connected psychiatric disability.  Each duty to the Veteran outlined in Bryant was met during the 2014 Board hearing. 

The Board finds that VA has satisfied the duty-to-assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional development of these claims would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER


The appeal for an initial evaluation in excess of 70 percent for service-connected psychiatric disability is denied.

The appeal for TDIU is granted, subject to law and regulations governing the effective date of an award of a monetary benefit.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


